DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the amendment filed on 09/06/2022, 4 and 9-18 Claims have been cancelled, and Claims 1-3, 5-8, and newly added Claims 19-21 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 09/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 10,997,330 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5-8 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angel (US PGPub 2009/0062840) in view of Parodi (US Patent 6,582,396).
Regarding Claim 1, Angel teaches a medical device (Figures 1-5), comprising: 
a multi-lumen sheath (10; Figure 1) having at least two of a plurality of lumens (42 and 30); Paragraph 0032) passing through at least a partial longitudinal aspect of the multi-lumen sheath (Paragraph 0033 and Figures 2-5) and including a wire body (12) longitudinally disposed within a first lumen (30) of the at least two of a plurality of lumens; and
a filter member (16) having a first end coupled to the wire body (Paragraph 0042; Figure 12), the filter member having a diametrically enlarged state and a diametrically collapsed state (Paragraph 0032).
Angel fails to teach a filter capsule operably associated with a distal end of the multi-lumen sheath.
Parodi teaches a filter capsule (86) operably associated with a distal end of the multi-lumen sheath (Column 6, Lines 41-58  and Column 7, Lines 16-27 and Column Figure 4A-5B), wherein the diametrically collapsed state is coaxially disposed with the filter capsule upon movement of the wire body within the first lumen and along a longitudinal axis of the multi-lumen sheath (Figure 4A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the distal end of the multi-lumen sheath with a filter capsule, as taught by Parodi, for the advantage of preventing snagging during retrieval (Column 6, Lines 56-58; Parodi) and for the advantage of protecting the implantable device during retrieval of the implantable device (Column 7, Lines 23-25; Parodi).
Regarding Claim 2, the combination of references disclosed above teaches the medical device according to Claim 1, wherein Angel teaches the multi-lumen sheath further comprises a proximal port (32) and a distal port (34) associated with each of the at least two of a plurality of lumens (Paragraph 0034 and 0048).
Regarding Claim 3, the combination of references disclosed above teaches the medical device according to Claim 2, wherein Angel teaches the wire body (12) passes through the proximal port and the distal port of at least one of the at least two of a plurality of lumens (Paragraph 0033).
Regarding Claim 5, the combination of references disclosed above teaches the medical device according to Claim 1, wherein Angel teaches wherein at least one of the at least two of a plurality of lumens further comprises an infusion lumen (56) having at least one infusion port associated with at least one infusion lumen in the wire body and positioned within an area of the wire body (12) bounded by the filter member (Paragraph 0034, 0040, 0041).
Regarding Claim 6, the combination of references disclosed above teaches the medical device according to Claim 1, wherein Angel teaches wherein the wire body (12) is disposed within the infusion lumen (56) and the at least one infusion port (36) further comprises a plurality of infusion ports arrayed along a longitudinal axis and a circumferential axis of infusion lumen and about the wire body (Figure 12 and Paragraph 0034).
Regarding Claim 7, the combination of references disclosed above teaches the medical device according to Claim 2, wherein Angel teaches wherein the multi-lumen sheath further includes a plurality of openings (36) associated with the first lumen (30) along the longitudinal length of the multi-lumen sheath (Figure 12).
Regarding Claim 8, the combination of references disclosed above teaches the medical device according to Claim 1, wherein Angel teaches wherein the filter member further comprises a plurality of structural members configured to form a plurality of proximal interstitial openings and distal interstitial openings, the proximal interstitial openings being larger in open surface area than the distal interstitial openings (Paragraph 0013 and Claim 8).
Regarding Claim 19, the combination of references disclosed above teaches the medical device according to Claim 1, wherein Angel teaches wherein one of the at least two of a plurality of lumens further comprises a central lumen, and the multi-lumen sheath further has a wall bounding the central lumen (30), the wall having a wall thickness, and at least a second lumen of the at least two of a plurality of lumens (40) being at least partially within the wall thickness, and at least a second wire body disposed within the at least second lumen of the at least two of a plurality of lumens, wherein the filter member is coupled with distal ends of the wire body and the at least a second wire body (Paragraph 0034 and Figures 3-5).
Regarding Claim 20, the combination of references disclosed above teaches the medical device according to Claim 1, wherein Angel teaches wherein the filter member is expanded to the diametrically enlarged state when at least one of the wire body or second wire body are translated distally from a distal portion of the multi-lumen sheath (Figure 12 and Paragraph 0142).
Regarding Claim 21, The medical device of Claim 20, further comprising a proximal hub member (24) operably coupled with a proximal end of the multi-lumen sheath (figure 12); an access wire (12) operably coupled with the proximal ends of the at least one wire bodies; an actuator operably coupled with the top access wire to longitudinal displace the access wire and at least one of the wire bodies distally thereby distally translating the filter member (Paragraph 0006).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Quinn (US PGPub 2007/0129753) as applied to claim 1 in Parent Application 13/935,306 Final rejection mailed on 01/23/2020.
Angel (US PGPub 2009/0062840) as applied to Claim 6 and 7 in Parent Application 13/935,306 Final rejection mailed on 01/23/2020.
Schwartz (US PGPub 2008/0221587) as applied to claim 21 in Parent Application 13/935,306 Final rejection mailed on 01/23/2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771